Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 1 of 19




                 EXHIBIT 5
        Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 2 of 19




DRAFT CDC Communication and Media Strategy
for the Coronavirus Disease 2019 Response




3/18/2020              Communication and Media Strategy COVID-19          1
a..

           0
               0
  ro
      0)
      Q)
                             Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 3 of 19




                                                                                                             ·~
                                                                                                             ,
       1
               1
                   ·1


                        1I
                             1
                                 l
                                     1I
                                          1
                                              1
                                                  1
                                                      l
                                                         1I
                                                              1
                                                                  1
                                                                      1
                                                                           ·1


                                                                                1I
                                                                                     1
                                                                                         1
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         1
                                                                                                             I
Page 011
           Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 4 of 19
(b)(5)
Page012
          Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 5 of 19
(b)(5)
a..

           0
               C"')
  ro
      0)
      Q)
                                Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 6 of 19




                                                                                                                ·~
                                                                                                                ,
       1
               1
                      ·1


                           1I
                                1
                                    l
                                        1I
                                             1
                                                 1
                                                     1
                                                         l
                                                            1I
                                                                 1
                                                                     1
                                                                         1
                                                                              ·1


                                                                                   1I
                                                                                        1
                                                                                            1
                                                                                                1
                                                                                                    1
                                                                                                        1
                                                                                                            1
                                                                                                                I
Page014
          Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 7 of 19
(b)(5)
a..

           0
               I!)
  ro
      0)
      Q)
                               Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 8 of 19




                                                                                                               ·~
                                                                                                               ,
       1
               1
                     ·1


                          1I
                               1
                                   l
                                       1I
                                            1
                                                1
                                                    1
                                                        l
                                                           1I
                                                                1
                                                                    1
                                                                        1
                                                                             ·1


                                                                                  1I
                                                                                       1
                                                                                           1
                                                                                               1
                                                                                                   1
                                                                                                       1
                                                                                                           1
                                                                                                               I
Page016
          Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 9 of 19
(b)(5)
a..

           0

               ,..._
  ro
      0)
      Q)
                                 Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 10 of 19




                                                                                                                 ·~
                                                                                                                 ,
       1
               1
                       ·1


                            1I
                                  1
                                      l
                                         1I
                                              1
                                                  1
                                                      1
                                                          l
                                                             1I
                                                                  1
                                                                      1
                                                                          1
                                                                               ·1


                                                                                    1I
                                                                                         1
                                                                                             1
                                                                                                 1
                                                                                                     1
                                                                                                         1
                                                                                                             1
                                                                                                                 I
a..

           0
               T"""
                      ex,
  ro
      0)
      Q)
                                      Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 11 of 19




                                                                                                                      ·~
                                                                                                                      ,
       1
                1
                            ·1


                                 1I
                                       1
                                           l
                                              1I
                                                   1
                                                       1
                                                           1
                                                               l
                                                                  1I
                                                                       1
                                                                           1
                                                                               1
                                                                                    ·1


                                                                                         1I
                                                                                              1
                                                                                                  1
                                                                                                      1
                                                                                                          1
                                                                                                              1
                                                                                                                  1
                                                                                                                      I
Page019
          Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 12 of 19
(b)(5)
Page020
          Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 13 of 19
(b)(5)
a..

           0
           N
               T""
  ro
      0)
      Q)
                               Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 14 of 19




                                                                                                               ·~
                                                                                                               ,
       1
               1
                     ·1


                          1I
                                1
                                    l
                                       1I
                                            1
                                                1
                                                    1
                                                        l
                                                           1I
                                                                1
                                                                    1
                                                                        1
                                                                             ·1


                                                                                  1I
                                                                                       1
                                                                                           1
                                                                                               1
                                                                                                   1
                                                                                                       1
                                                                                                           1
                                                                                                               I
Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 15 of 19
Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 16 of 19
Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 17 of 19
Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 18 of 19
Page026
          Case 1:20-cv-02761-AT Document 40-5 Filed 09/18/20 Page 19 of 19
(b)(5)
